977 F.2d 594
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Juan RUBIO-VILLAREAL, Defendant-Appellant.
No. 89-50655.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 8, 1992.Decided Oct. 9, 1992.

Before REINHARDT and LEAVY, Circuit Judges, and KING,* District Judge.
MEMORANDUM**
An en banc panel remanded this appeal for us to consider whether the error in this case with respect to the jury instruction was harmless.   We hold that it was not and reverse appellant's convictions.
The Court, sitting en banc, held that the permissive inference instruction given by the trial judge was deficient.   United States v. Rubio-Villareal, 967 F.2d 294 (9th Cir.1992).   This panel previously reached the same conclusion under different reasoning, and further determined that the error was not harmless.   United States v. Rubio-Villareal, 927 F.2d 1495 (9th Cir.1991), vacated in part, 967 F.2d 294 (9th Cir.1992).
We see no reason to depart from our prior determination that the deficient instruction did not constitute harmless error.   Appellant's convictions are reversed and the case is remanded for dismissal of Counts 1 and 3 as provided in our previous opinion, and for a new trial or other proceedings consistent with this memorandum and our prior opinions as to Counts 2 and 4.   The mandate shall issue forthwith.
REVERSED AND REMANDED.



*
 The Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3